Citation Nr: 0901175	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  97-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark J. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from June 1960 to March 1965.

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 1995 
rating decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  

On October 9, 2001, the veteran appeared at the Los Angeles 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC. A 
transcript of the videoconference hearing is of record.  

In April 2002, the Board denied service connection for PTSD.  
In a January 2003 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's April 2002 
decision and remanded the matter to the Board for 
readjudication consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  In September 2003, the Board remanded 
the claim of service connection for PTSD for further 
development.  

In September 2005, the Board again denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
then appealed this decision to the Court.  A Joint Motion for 
Remand was submitted in July 2007; and, in July 2007 the 
Court issued an order granting the motion, vacating the 
September 2005 Board decision and the matter was remanded to 
the Board for readjudication consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

The veteran contends that he developed PTSD as a result of 
witnessing the suffering and death of fellow servicemen 
during his hospitalization at the Elmendorf Air Force Base 
from January to March 1964.  He did not serve in combat, and, 
for non-combat stressors, the veteran's assertions alone are 
insufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Moran v. Principi, 17 Vet. App. 149 
(2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  

At his personal hearing before the undersigned Veterans Law 
Judge in October 2001, the veteran testified that he was 
hospitalized for 69 days during service for a shoulder 
operation.  Transcript at 3 (October 2001).  He indicated 
that for about three days during that time his ward was 
inundated with wounded soldiers.  Id.  He stated that the 
most severely wounded were put on his end of the ward.  Id at 
7.  

As noted above, in a July 2007 order, the Court vacated and 
remanded the Board's September 2005 decision relating to the 
veteran's claim for service connection for PTSD.  In doing 
so, the Court found that VA failed to inform the veteran that 
it would be his responsibility to provide corroborative 
evidence that supported his assertions regarding his claimed 
in-service PTSD stressors.  Thus, the veteran was not 
adequately advised of the types of information that might 
verify his claimed in-service stressors.  See e.g., Garlejo 
v. Derwinski, 2 Vet. App. 619, 620-21 (1992) (concluding that 
VA breached its duty to assist the appellant by neglecting to 
inform him that he could ask fellow soldiers to write letters 
in support of his claim); Sizemore v. Principi, 18 Vet. App. 
264, 270 (2004) (finding that VA fails to discharge duty to 
inform veteran claiming service connection for PTSD when it 
does not "advise the appellant that he could submit 
corroboration in the form of buddy statements as to some of 
the occurrences that he alleged were in-service stressors).  

The service-related stressor events cited by the veteran as 
the cause of his current claimed PTSD consist primarily of 
being placed in a hospital ward in 1964, where soldiers who 
were severely injured in Vietnam were being medically 
treated.  The veteran reported having been in a ward with 
dead and dying around him, including "Swede," "Mo," and 
"Alaska."  In this regard, service personnel records reflect 
that the veteran was stationed at the Elmendorf Air Force 
Base in Anchorage, Alaska, from June 1962 to July 1964.  
Service medical records indicate that the veteran was 
hospitalized from January to March 1964, at Elmendorf Air 
Force Base in Alaska.  He underwent an open reduction of a 
dislocation of the left shoulder.  

Based upon the veteran's claimed stressors, a summary of the 
veteran's claimed stressors was submitted to the U.S. Army 
and Joint Services Records Research Center (USASCRUR).  And, 
in an April 2000 response, USASCRUR informed the RO that 
their database does not list any individual with a date of 
death of February 14, 1964.  The letter explained that the 
veteran must provide specific information with respect the 
names of the deceased, complete unit designation, etc.  
However, the July 2007 Joint Remand found that the RO should 
have attempted to determine whether wounded soldiers were in 
fact sent to Elmendorf Air Force Base between January and 
March 1964, during the veteran's period of hospitalization.  
It does not appear that any attempts have been made to verify 
that wounded soldiers from Vietnam were sent to Elmendorf Air 
Force Base between January and March 1964.  Accordingly a 
remand is needed for further inquiry of the USASCRUR (now 
called the Joint Services Records Research Center (JSRRC)).  

Accordingly, VA cannot proceed in adjudicating the veteran's 
case before the actions discussed above have been completed.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  

The notification letter should inform the 
veteran of the elements of a PTSD claim. 
The letter should: (a) inform the veteran 
about the information and evidence not of 
record that is necessary to substantiate 
the claim for the benefit sought; (b) 
inform the veteran about the information 
and evidence that VA will seek to 
provide; (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request that 
the veteran provide any evidence in the 
veteran's possession that pertains to the 
claim.  

Further, the RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact U. S. Army and 
Joint Services Records Research Center 
(JSRRC) and attempt to independently 
verify whether wounded soldiers were 
flown to Elmendorf Air Force Base between 
January and March 1964.  All responses to 
the stressor verification request, to 
include negative responses, should be 
included in the claims file.  

3.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The veteran and his attorney 
must then be afforded an opportunity to 
respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



